Citation Nr: 1030147	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-13 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate, status post radical retropubic prostatectomy, to 
include as secondary to service-connected benign prostate 
hypertrophy (BPH).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 to August 
2002. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the RO in St 
Petersburg, Florida, which denied service connection for status 
post radical retropubic prostatectomy for adenocarcinoma of the 
prostate.

In July 2008, a personal hearing was held at the RO before a 
Decision Review Officer (DRO).  A Travel Board hearing was 
subsequently held in October 2009 at the RO before the 
undersigned Veterans Law Judge.  Transcripts of these proceedings 
have been associated with the claims file.  

In March 2010, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a) (2009).  The requested opinion has been provided and 
has been associated with the Veteran's VA claims file.  The VHA 
opinion has been provided to the appellant and his 
representative.  The appellant was afforded 60 days to provide 
additional argument or evidence.  No response was received.  The 
appellant has at no time since indicated that he has any further 
argument or evidence to submit.


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
Veteran's adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy, had its onset in service, manifested 
within one year of service separation, is otherwise related to 
his active military service, or is etiologically related to a 
service-connected disability.




CONCLUSION OF LAW

The Veteran's adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy, was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred, 
and it is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to and following the initial adjudication of the Veteran's 
claim, letters dated in June 2006 and September 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for obtaining 
specified different types of evidence.  The Veteran was informed 
of the specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical reports 
that he had.  He was also told that it was ultimately his 
responsibility to support the claim with appropriate evidence.  
In addition, the letters provided the Veteran with notice 
concerning the assignment of disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained.  The Veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a VA medical examination in October 2007 
to assess the current nature and severity of his service-
connected BPH.  As noted above, the Board subsequently requested 
a medical opinion from VHA in March 2010 to address whether the 
Veteran's prostate cancer was related to service or related to 
his BPH.  The Board finds this VHA opinion, rendered in May 2010, 
to be comprehensive and sufficient in addressing the etiology of 
the Veteran's prostate cancer.  In this regard, it is noted that 
the opinion was rendered by a urologist who thoroughly reviewed 
the claims file and provided a summary of the relevant findings 
therein.  The opinion is supported by objective and clinical 
findings, to include as illustrated in the graphs provided by the 
urologist.  The urologist laid a factual foundation for the 
conclusions that were reached.  The Board, therefore, concludes 
that the May 2010 VHA opinion is adequate upon which to base a 
decision in this case.  See Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The Veteran is claiming service connection for adenocarcinoma of 
the prostate, status post radical retropubic prostatectomy.  He 
contends that the prostate cancer was a result of active service.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including malignant tumors, when it is manifested to a 
compensable degree within one year of separation from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there generally must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, 
which is the version that favors the claimant.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Service treatment records are negative for complaints, treatment, or 
a diagnosis of prostate cancer.  The Veteran is shown to have had an 
episode of acute prostatitis in 1991 and to have had episodes of 
prostatitis since then.  In August 2000, his PSA was 0.9.  At a May 
2002 VA general medical examination prior to retirement, he was 
diagnosed with benign prostatic hypertrophy (BPH).  
      
The record shows that the Veteran had a PSA of 1.08 in January 2004, 
a PSA of 5.56 in July 2005, a PSA of 3.39 in September 2005, and a 
PSA of 5.44 in November 2005.  Ultrasound and biopsies in January 
2006 revealed atypical glands consistent with carcinoma in the right 
prostate, and a Gleason score of 3 + 3 present in one core out of 
six.  In the left prostate, the Veteran was found to have hyperplasia 
and mild chronic inflammation.  Thereafter, the case was forwarded to 
The Armed Forces Institute of Pathology (AFIP) for consultation, 
which confirmed a diagnosis of prostatic carcinoma, well-
differentiated, Nuclear Grade II, Gleason score 3 + 3, as well as 
prostatic intraepithelial neoplasia and glandular hyperplasia.  In 
March 2006, 21st Century Oncology rendered an impression of Stage T1c 
Gleason's 6 adenocarcinoma of the prostate.  The Veteran underwent 
radical retropubic prostatectomy for adenocarcinoma of the prostate 
in May 2006.  
      
The Veteran was afforded a VA genitourinary examination in August 
2006.  It was noted that his PSA had been normal until it spiked in 
the summer of 2005.  The Veteran was diagnosed with adenocarcinoma of 
the prostate, status post prostatectomy, with residual erectile 
dysfunction.  The examiner stated that this was not caused by or 
related to his prostatitis or BPH.  
      
Although his prostate cancer was not diagnosed until several years 
following service separation, the Veteran contends that the earliest 
symptoms of the cancer, including an enlarged prostate, manifested 
during service.  He explains that his Gleason score of 3 + 3 = 6 
indicates a level of slow growing ("well-differentiated") cancer 
with a "doubling time" of between 2 and 5 years.  The Veteran has 
submitted select pages of Prostate & Cancer, by Sheldon Marks, M.D., 
to show that prostate cancer usually grows very slowly and that a 
normal PSA does not mean that a patient does not have cancer.  He has 
also submitted an article from the Cancer Communication Newsletter, 
December 2005, which indicates a link between prostatitis and 
prostate cancer.  In addition, the Veteran has submitted a news 
article, "Virus may offer clue to some prostate cancers," showing 
that evidence suggests that men with a history of prostate infection 
through prostatitis are at an increased risk of developing prostate 
cancer.  
      
A July 2008 medical statement from the Veteran's urologist 
acknowledges that prostate cancer may often occur microscopically for 
several years prior to diagnosis and that it may take several years 
for PSAs to increase and become elevated.  It was also noted that PSA 
is a screening tool that has limitations, and that it is possible to 
have prostate cancer with a normal PSA.  
      
The Veteran has further indicated that, according to his urologist, 
approximately 80% of prostate cancers are found in the "peripheral 
zone" of the prostate.  He explains that his cancer, however, was 
"bilateral and multi-focal," meaning that it was not limited to the 
peripheral zone, and that he had symptoms of prostate cancer (i.e. 
reduced urine flow and frequency) in the "transitional zone" prior 
to his discharge from service in 2002.  

In light of the foregoing, the Board referred the claims file to 
VHA in March 2010 for an expert medical opinion as to whether the 
Veteran's prostate cancer was related to his military service.  A 
VHA opinion, based on a review of the medical records, the 
Veteran's statements and medical literature submitted by the 
Veteran, was provided in May 2010.  In this opinion, the 
urologist opines that the odds are less than 50:50 that the 
Veteran's prostate cancer had its onset during military service 
or within one year of separation.  In addressing the Veteran's 
contention that his tumor was "well differentiated," the 
urologist explains that a tumor with a Gleason score of 6 is not 
considered "well differentiated" nor is it considered "slow 
growing."  The urologist refers to a chart in Prostate and 
Cancer, to show that tumors with a Gleason score of 6, as in this 
case, are "intermediate" and can be either slow or aggressive 
in their growth pattern; thus the actual growth rate is not 
known.  As for the Veteran's argument that his tumor has a 
"doubling time" of 2 to 5 years, the urologist indicates that 
there is no literature to support this statement.  Based on his 
calculations, using two different graphs of the Veteran's PSA 
values plotted over time, the urologist estimated November 6, 
2003 as the earliest predicted date for the manifestation of the 
Veteran's tumor.  

The urologist also gives the opinion that the odds are less than 
50:50 that the Veteran's symptoms were due to the presence of 
prostate cancer within one year of service separation.  He 
explains that the Veteran's PSA pattern during the period up to 
January 2004 was one of low PSA without any appreciable velocity; 
this is not consistent with greater than 50% chance of prostate 
cancer.  The urologist cites to a recent study (Lewinshtein 2010) 
that showed that urinary symptoms cannot be used to predict PSA 
levels and therefore cannot be used to predict the presence of 
prostate cancer as opposed to the competing cause, BPH.  

The urologist further opines that the odds are less than 50:50 
that the Veteran's prostate cancer was caused by or aggravated by 
his service-connected BPH.  He explains that there is no 
literature to support any causal relationship between benign 
growth of the prostate and prostatic adenocarcinoma.  

Taking into account all of the relevant evidence of record, the 
Board finds that service connection for prostate cancer is not 
warranted.  While the Board does not question the competency of 
the Veteran to assert that his cancer had its onset in service, 
or at the very least within one year of separation, the Board 
finds that the preponderance of the medical evidence of record is 
against such a finding.  Service treatment records are silent 
concerning any complaints, treatment or a diagnosis relating to 
prostate cancer, and there are no symptoms indicative of prostate 
cancer within the first year following service discharge.  The 
Board has carefully and thoroughly reviewed the medical evidence 
in support of and against the Veteran's claim, and finds the 
arguments advanced by the Veteran to be outweighed by the August 
2006 VA examination report and, in particular, the May 2010 VHA 
opinion.  The urologist that authored the VHA opinion considered 
and addressed the Veteran's contentions and reviewed the medical 
literature submitted by the Veteran.  Notably, the urologist 
estimates the earliest predicted date for the manifestation of 
the Veteran's tumor to be November 6, 2003, more than a year 
after the Veteran's discharge from service.  Furthermore, the 
urologist opines that the odds are less than 50:50 that the 
Veteran's prostate cancer was caused by or aggravated by his 
service-connected BPH.  38 C.F.R. § 3.310.  Accordingly, the 
Board concludes that the criteria for service connection for 
prostate cancer on either a direct or secondary basis has not 
been established.  

In view of the foregoing, the Board concludes that service 
connection for adenocarcinoma of the prostate is not warranted.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for adenocarcinoma of the prostate, status 
post radical retropubic prostatectomy, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


